Citation Nr: 1218966	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-22 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for proliferative diabetic retinopathy with pseudophakia, both eyes.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION


The Veteran served on active duty from March 1963 to March 1966 and from September 1969 to September 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated. 

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In April 2012 argument before the Board, the Veteran's representative asserts the Veteran's argument that his service-connected PTSD, eye disability and diabetes have worsened since the last VA examinations for these disabilities.  The record reflects that the Veteran was examined for these disabilities nearly four years ago, in June and July 2008.  In light of the age of the most recent examinations and the Veteran's assertions that his disabilities have increased in severity since those examinations, the Board is of the opinion that new examinations would be probative in ascertaining the current level of severity of these disabilities.  Accordingly, the Veteran should be afforded new medical examinations before the Board decides the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

As to the claim of service connection for hypertension, the Veteran asserts that this disability, first manifested years after service, is proximately due to service-connected PTSD or diabetes.  The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.  )

In light of the fact that the Veteran has service-connected PTSD and diabetes mellitus, Type II, and the post-service medical evidence showing him to have hypertension since 1999, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension disability, to include whether it was caused or chronically worsened by his service-connected PTSD or diabetes.  

Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the Veteran bases his claim for a TDIU on an assertion that he is not employable due to the combined effects of his service-connected disabilities on appeal.  The issue of entitlement to a TDIU is therefore remanded along with these issues.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) , to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  The Veteran should be afforded examinations by examiners with sufficient expertise to determine the severity of the Veteran's service-connected PTSD, diabetes mellitus type II and eye disability. 

The examiners should review the claims folders before preparing their examination reports. 

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination reports. 

The examiners should record the current symptoms of the service-connected disabilities in detail, utilizing appropriate examination worksheets and expressing observations in terms conforming to VA's Rating Schedule.  See 38 C.F.R. Part IV. 

The examiners should particularly note the degree to which the service-connected disabilities being examined cause occupational impairment and impairment in activities of daily living, and whether the combined effect of the disabilities renders the Veteran unable to obtain and sustain gainful employment.  

3.  The Veteran should be also afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hypertension.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present hypertension as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the either the Veteran's service-connected (1) PTSD or (2) diabetes mellitus, type II. 

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for hypertension to include on a secondary basis, increased ratings for PTSD, diabetes mellitus, type II and proliferative diabetic retinopathy with pseudophakia, both eyes and entitlement to a TDIU, considering all the evidence, including that obtained since the issuance of the June 2009 statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



